NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON YUDINI GUADRON,                          No.    16-72894

                Petitioner,                     Agency No. A094-178-309

 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2018**
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and DONATO,*** District
Judge.

      Nelson Yudini Guadron, a native and citizen of El Salvador, petitions for

review of a decision of the Board of Immigration Appeals (Board), which denied


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
his motion to reopen his claims for withholding of removal and protection under

the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a),

and we deny the petition.

      Guadron’s motion to reopen was subject to a 90-day deadline, see 8 C.F.R.

§ 1003.2(c)(2); Go v. Holder, 744 F.3d 604, 607–09 (9th Cir. 2014), but was not

filed until almost three years after the Board’s decision. To excuse this

untimeliness, Guadron seeks to rely on the exception in 8 U.S.C.

§ 1229a(c)(7)(C)(ii), which provides that “[t]here is no time limit on the filing of a

motion to reopen” if the motion is “based on changed country conditions arising in

the country of nationality or the country to which removal has been ordered, if

such evidence is material and was not available and would not have been

discovered or presented at the previous proceeding.” See also 8 C.F.R.

§ 1003.2(c)(3)(ii).

       The Board concluded that Guadron “has not demonstrated a change in

country conditions material to his claim for relief” and that he “has not established

a material change in conditions in El Salvador,” and consequently denied

Guadron’s motion to reopen as “untimely.” We review this denial for abuse of

discretion, and may reverse the Board’s decision only if it is “arbitrary, irrational,

or contrary to law.” Go, 744 F.3d at 609 (quoting Perez v. Mukasey, 516 F.3d 770,

773 (9th Cir. 2008)).


                                           2
      We conclude that the Board did not abuse its discretion. The record

indicates that the Board properly considered all pertinent factors, both favorable

and unfavorable, in determining whether to grant the motion. It properly

concluded within the bounds of its discretion that the newly submitted evidence

showed that ongoing and substantially similar conditions of violence related to

gangs had existed at the time of the applicant’s hearing. With respect to police

involvement in, and the government’s awareness and condoning of, extrajudicial

killing of gang members in El Salvador, the Board did not abuse its discretion in

concluding that the evidence was not definitive. Finally, the Board did not abuse

its discretion in finding that Guadron had not alleged receiving any new, specific

threats to him as an individual.

      The Board consequently acted within the “broad discretion” it has in

deciding a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). While both sides have briefed at some length Guadron’s additional

arguments about his prima facie eligibility for withholding of removal and his

counsel’s failure to challenge the Immigration Judge’s prior conclusion that

Guadron is ineligible for that relief because he was convicted of a “particularly

serious crime,” we need not, and decline to, reach those arguments. See Toufighi v.

Mukasey, 538 F.3d 988, 997 (9th Cir. 2008) (concluding that the Board may deny a

motion to reopen for failing to meet any of four burdens, which include prima facie


                                          3
eligibility, need to produce evidence of changed conditions, and that the evidence

is “material”).

      PETITION FOR REVIEW DENIED.




                                         4